



Exhibit 10.3


The Dow Chemical Company
2030 Dow Center
Midland, MI 48674


April 4, 2017


AgroFresh Solutions, Inc.
One Washington Square
510-530 Walnut Street, Suite 1350
Philadelphia, PA 19106-2390


STOCK BUYBACK


Dear Ladies and Gentlemen:
AgroFresh Solutions, Inc. (the “Company”) and The Dow Chemical Company (“TDCC”)
have agreed that TDCC will use its reasonable best efforts to purchase
additional shares of common stock of the Company, par value $0.0001 per share
(“Common Stock”), on the terms and subject to the conditions set forth herein.
1.
Common Stock Purchases. During the period commencing on the Rule 10b5-1 Plan
Adoption Date and ending on the 18th month anniversary of the Rule 10b5-1 Plan
Adoption Date (the “Purchase Period”), TDCC shall, or shall cause one or more of
its Affiliates to, use reasonable best efforts, subject to the terms and
conditions set forth herein, to purchase from time to time up to 5,070,358
shares of Common Stock, in the aggregate, by means of, and in accordance with
one or more plans or programs designed to comply with Rules 10b5-1 and 10b-18 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (each such
plan or program, a “Rule 10b5-1 Plan”). Each such Rule 10b5-1 Plan adopted by
TDCC during the Purchase Period shall be in one of the two forms, and contain
the terms, conditions and limitations, as agreed to by the parties hereto on the
date of this letter agreement, and the parties acknowledge and agree that TDCC
shall have no obligation hereunder to adopt or implement a Rule 10b5-1 Plan
containing any terms, conditions or limitations other than those set forth in
such form or otherwise purchase any shares of Common Stock.

TDCC shall adopt a Rule 10b5-1 Plan (which such new Rule 10b5-1 Plan shall be in
the form, and contain the terms, conditions and limitations, as agreed to by the
parties hereto on the date of this letter agreement) at the earliest practicable
date that such Rule 10b5-1 Plan may be adopted in compliance with the
requirements of Rule 10b5-1 of the Exchange Act (such date, the “Rule 10b5-1
Plan Adoption Date”). Subject to the immediately following paragraph, during the
Purchase Period, (a) TDCC agrees not to amend, modify or terminate such Rule
10b5-1 Plan or suspend the purchases of Common Stock being made pursuant to such
Rule 10b5-1 Plan, except (i) in the event that TDCC determines in good faith, in
its sole discretion, that purchasing additional shares of Common Stock would
reasonably be expected to require TDCC and/or any of its Affiliates to
consolidate the results of operations and financial position of the Company
and/or any of the Company’s subsidiaries (determined in accordance with United
States generally accepted accounting principles and consistent with SEC
reporting requirements), (ii) as required by applicable Law upon the advice of
TDCC’s outside counsel or (iii) with the prior written consent of the Sponsor
and the Company, and (b) TDCC shall have no obligation to amend, modify or
terminate such Rule 10b5-1 Plan or suspend the purchases of Common Stock being
made pursuant to such Rule 10b5-1 Plan.
Nothing in this letter agreement shall obligate TDCC to make any purchases of
Common Stock in violation of the Hart-Scott-Rodino Antitrust Act of 1976, as
amended (the “HSR Act”). If any notification under the HSR Act is required to
complete the acquisitions contemplated by this letter agreement, TDCC shall (a)
file promptly with the United States Department of Justice Antitrust Division
and the United States Federal Trade Commission the notification and report forms
required by the HSR Act in connection with TDCC purchasing additional shares of
Common Stock as contemplated by this letter agreement and make any other filings
required to be made with any Governmental Authorities in connection with
securing Competition Law clearances with respect to such additional purchases of
Common Stock and (b) TDCC may terminate the then-current Rule 10b5-1 Plan until
TDCC has obtained all actions or nonactions, waivers, expirations or
terminations of waiting periods, clearances, Consents or orders of Governmental
Authorities under applicable Competition Law necessary to legally permit TDCC to
purchase additional shares of Common Stock as contemplated by this letter
agreement (the “Merger Control Clearances”). The Company shall bear any
associated filing fees and other reasonable and documented out of pocket costs
and expenses (including attorney’s fees) incurred by TDCC in connection with
such filings. In the event TDCC has elected to terminate the Rule 10b5-1 Plan
pursuant to clause (b) above, upon TDCC obtaining all Merger Control Clearances,
TDCC shall adopt a new Rule 10b5-1 Plan (which such new Rule 10b5-1





--------------------------------------------------------------------------------





Plan shall be in the form, and contain the terms, conditions and limitations, as
agreed to by the parties hereto on the date of this letter agreement) at the
earliest practicable date that such new Rule 10b5-1 Plan may be adopted in
compliance with the requirements of Rule 10b5-1 of the Exchange Act.
If at any time during the Purchase Period there is any stock split (including
reverse stock split), share reclassification, stock dividend or distribution, or
combination, exchange, readjustment of shares, or similar transaction affecting
the Company, the parties agree to make adjustments both to the number of shares
that TDCC or its Affiliates shall endeavor to purchase and to the implied
maximum price that TDCC or its Affiliates shall be obligated to pay under
Section 1 of this letter agreement to reflect such change in an equitable manner
mutually acceptable to TDCC and the Company, it being understood that an outcome
consistent with the then-applicable Rule 10b5-1 Plan shall be acceptable to the
Company.
2.
General Representations. As an inducement to the other parties hereto to enter
into this letter agreement, each party hereto hereby represents and warrants to
the other parties hereto the following:

a.
Organization; Good Standing; Qualification. Such party (if such party is not an
individual) is validly existing and (where such concept is applicable) in good
standing under the Laws of its jurisdiction of organization and has all
requisite corporate or other business entity power and authority to conduct its
business as currently conducted, except where the failure to be in good standing
or to have such power and authority would not materially impair such party’s
ability to consummate the transactions contemplated hereby or comply with the
terms and provisions hereof applicable to such party.

b.
Authority; Approvals. Such party has requisite power and authority (and, in the
case of a party that is an individual, the requisite capacity) to execute and
deliver this letter agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. This letter agreement has been
duly authorized and duly and validly executed and delivered by such party and
(assuming due authorization, execution and delivery by the other parties hereto)
constitutes legal, valid and binding obligations of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by the Enforceability Limitations.

c.
No Violation. Neither the execution and delivery of this letter agreement by
such party nor the consummation by such party of the transactions contemplated
hereby nor compliance by such party with any of the terms or provisions hereof
applicable to such party shall (i) if such party is not an individual, violate
any provision of such party’s constituent documents or (ii) (A) violate any Law
applicable to such party or any of its respective assets or (B) violate,
conflict with, result in a breach of any provision of, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination or cancellation of, or result in the
creation of any Lien upon any of the assets of such party under any of the
terms, conditions or provisions of any Contract to which such party is a party,
or by which their or any of its assets may be bound, except, in the case of
clause (ii) where such violation conflict, breach, default, termination,
cancellation or Lien (as applicable) would not materially impair such party’s
ability to consummate the transactions contemplated hereby or to comply with the
terms and provisions hereof applicable to such party.

d.
Consents and Approvals. Except for filings by TDCC with the SEC required under
the Exchange Act and any Merger Control Clearances, no consents or approvals of
or filings or registrations with any Governmental Authority, or of or with any
third party, are necessary in connection with the execution and delivery by such
party of this letter agreement or the consummation by such party of the
transactions contemplated hereby and compliance by such party with any of the
provisions hereof.

3.
Miscellaneous.

a.
Further Assurances. On and after the execution of this letter agreement, each
party hereto shall execute and deliver to any other party such documents,
agreements and other instruments as may be reasonably requested by such other
party and that are required to effectuate the transaction contemplated by this
letter agreement.

b.
Amendments and Waivers. This letter agreement may be amended, modified or
supplemented only by an instrument in writing signed by the parties hereto. The
failure of a party hereto at any time or times to require performance of any
provision hereof or claim damages with respect thereto shall in no manner affect
its right at a later time to enforce the same. No waiver by a party of any
condition or of any breach of any term or covenant contained in this letter
agreement shall be effective unless it is in a writing signed by such party.

c.
Assignment; No Third Party Beneficiaries. This letter agreement is solely for
the benefit of the parties hereto and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this letter agreement.

d.
Severability. If any provision of this letter agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.






--------------------------------------------------------------------------------





e.
Specific Performance. Each party to this letter agreement (i) may demand
specific performance of this Agreement and (ii) hereby irrevocably waives any
defense based on the adequacy of a remedy at law or the inappropriateness of
specific performance as a remedy for breach of this letter agreement in any
action that may be brought by any party against any other party in respect of
this letter agreement.

f.
Counterparts. This letter agreement may be executed in any number of
counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

g.
Capitalized Terms. Capitalized terms used in this letter agreement that are not
otherwise defined herein have the meanings given to such terms in the Stock
Purchase Agreement, dated as of April 30, 2015, by and between the Company and
TDCC, as amended.

h.
Other Definitional Provisions and Interpretation. The headings preceding the
text of sections included in this letter agreement are for convenience only and
shall not be deemed part of this letter agreement or be given any effect in
interpreting this letter agreement. The use of the masculine, feminine or neuter
gender or the singular or plural form of words herein shall not limit any
provision of this letter agreement. The meaning assigned to each term defined
herein shall be equally applicable to both the singular and the plural forms of
such term. The use of “including” or “include” shall in all cases herein mean
“including, without limitation” or “include, without limitation,” respectively.
The use of “or” is not intended to be exclusive unless expressly indicated
otherwise. Reference to any Person includes such Person’s successors and assigns
to the extent such successors and assigns are permitted by the terms of any
applicable agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually. Reference to any
agreement (including this letter agreement), document or instrument shall mean
such agreement, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
hereof. Underscored references to sections or clauses shall refer to those
portions of this letter agreement. The use of the terms “hereunder,” “hereof,”
“hereto” and words of similar import shall refer to this letter agreement as a
whole and not to any particular section, paragraph or clause of this letter
agreement.

i.
Governing Law. This letter agreement shall be governed exclusively by and
construed and enforced exclusively in accordance with the internal Laws of the
State of Delaware without giving effect to the principles of conflicts of law
thereof.

j.
Waiver of Jury Trial; Jurisdiction; Venue. The provisions of Section 11.14 of
the Stock Purchase Agreement are hereby incorporated by reference into this
Agreement, mutatis mutandis.



[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------





Please sign below to indicate your agreement to the terms set out in this
letter.
 
Sincerely yours,
 
 
 
 
The Dow Chemical Company
 
 
 
/s/ Eric P. Blackhurst
 
By:
Eric P. Blackhurst
 
Title:
Authorized Representative





ACCEPTED AND AGREED:
AgroFresh Solutions, Inc.
 
 
 
 
/s/ Jordi Ferre
 
By:
Jordi Ferre
 
Title:
Chief Executive Officer
 














